Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (9/6/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-11) were examined in a Non-Final mailed on 4/2/2020. A Final office action in response to applicant’s submission of 7/2/2020 was mailed on 9/4/2020. Claims 1-2 and 5-11 were examined.
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi Takeda (US 20180182601) in view of Dible et al (US 6042686).
Regarding claim 1 and claims not specifically noted, Tsuyoshi Takeda discloses a substrate processing apparatus in the form of a tube (Fig 1-203), a substrate support part configured to load the plurality of substrates (200), a gas supply pipe configured to supply into the tube (232b, 232e, 250a), a process gas required for a process in which the substrates are processed which could be a source gas or reactive gas (Para 0003), an exhaust part configured to communicate with the tube and discharge to  outside, process residues (246), and a plasma reaction part (300, 400) including a plurality of power supply electrode parts accommodated in the discharge space (269, 271 or 369, 371) and a ground electrode part provided between the plurality of power supply electrode parts (270 or 370). The plasma is capacitively coupled. The ground electrode part is spaced apart. 
Tsuyoshi Takeda does not disclose variable capacitors between distribution point and electrode parts.
Dible et al disclose application of RF power to plurality of electrodes on the basis of a sensor (Abstract, Fig 2 and 5-7) in order to improve uniformity of processing. Dible et al disclose variable capacitors between power supply distribution point and plural electrodes. Dible 
It would have been obvious to one of ordinary skill in the art at the time of invention to have used variable power to electrodes in Tsuyoshi Takeda in order to control spatial distribution of plasma for uniformity of processing.
Regarding claim 7 plurality of gas pipes (232b and 232e) are disclosed on the peripheral side. Further source gas and reactive gases are disclosed. Supply ports are opposite to electrodes.
Regarding claim 9 having a claimed supply port orientation towards plasma space would be a mere rearrangement of parts. Mere rearrangement of parts which does not modify the operation of a device is prima facie obvious. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 10 the orientation of injection ports are misaligned to allow a desired flow of plasma to the substrates.
Regarding claim 11 reaction gas and source gas are disclosed by Tsuyoshi Takeda. However there is no gas pipe dedicated explicitly to source gas or reaction gas. However such an arrangement will be a mere duplication of parts. 
The mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi Takeda (US 20180182601) and Dible et al (US 6042686) in view of Raymond Joe (US 7387968) or  Keshner et al (US 20070048456).

It is noted that the specification does not define what a probing rod is. However there are different sensors known in the prior art, for detection and measurement of plasma. A type of probe which is well known for plasma is a Langmuir probe.
Raymond Joe discloses a batch type plasma apparatus and discloses a probing rod type sensor (Fig 2-75) and discloses it capable of real time process monitoring (Col 3 lines 61-67).
Further, Keshner et al discloses a batch type plasma process apparatus and discloses sensors (Fig 1-118) and teaches that such sensor could be a plasma detector (para 0041).   
It would have been obvious for one of ordinary skill in the art at the time of invention to have used a probing rod type sensor in order to control power to the electrodes for desired processing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi Takeda (US 20180182601) and Dible et al (US 6042686)  in view of Dornfest et al (US 5680013).
Tsuyoshi Takeda discloses protective enclosure for electrodes (275). Tsuyoshi Takeda do not however disclose that the protective pipe is made of a ceramic.
Dornfest et al disclose a plasma apparatus and disclose that metal surface including electrodes covered by a ceramic to protect against plasma.
It would have been obvious for one of ordinary skill in the art at the time of invention to have used a ceramic cover for protection of electrodes against plasma.

Claim 9 is also rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi Takeda (US 20180182601) and Dible et al (US 6042686)  in view of Noda et al (US 20160284542).
Regarding claim 9 which depends upon claim 8 the supply ports are claimed to face spaces between power supply electrode and ground electrode which would be the plasma space.
This is disclosed by Noda et al as conventional way (Fig 2).
It would have been obvious for one of ordinary skill in the art at the time of invention to have used gas supply port orientation as taught by Noda for the desired distribution which would be process dependent.
Claims 7-11 are also rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi Takeda (US 20180182601) and Dible et al (US 6042686) in view of Kontani et al (US 20040025786).
Claims 7-11 are directed to gas supply ports and injection ports as disclosed in several embodiments across (Fig 2A and 6-13) and disclose gas flow dynamics applicable to ALD processing using source and reaction gas (description of Figs).
It would have been obvious for one of ordinary skill in the art at the time of invention to have plurality of gas supply pipes as being conventional for plurality of gases for ALD process.

Response to Arguments and Amendments
	Applicant argues that the present application and the cited combination of Takeda in view of Dible is different in which the variable capacitor is disposed between the distribution point at which the RF power supplied from the power supply part is distributed and the power supply 
	In response it is noted that Dible does disclose variable capacitors disposed between the distribution point at which the RF power supplied from the power supply part is distributed and the electrodes (Fig 5).  Each electrode controls plasma density between the electrode and opposite ground.
Applicant argues as below:
Furthermore, Dible only controls the power sent to the segmented electrodes (4a, 4b, 4c), which are formed by segmenting an electrode provided on a substrate support, to control the plasma density for each area of the wafer. Dible does not disclose the claimed configuration, which enables uniform formation of plasma in a plurality of plasma generation spaces in the discharge space (which are separated from the processing space) by adjusting the intensity or the ratio of the RF power applied to each of the plurality of power supply electrode parts in the present application. Further, Dible relates to a single-type apparatus (i.e., for processing a single wafer), not a batch-type apparatus (i.e., for processing a plurality of wafers), and the plasma is directly formed in the plasma reaction chamber in which the plasma processing is performed. Thus, Dible is different from the present invention in which the plasma is supplied to the processing space from the discharge space, by forming the plasma in the plurality of plasmaResponse to Final Office Action PAGE 8 OF 12 Attorney Docket No. 3576-336 
generation spaces between the plurality of power supply electrode parts and the ground electrode part provided in the discharge space that is separated from the processing space. 

From above it appears that the Applicant agrees that the electrodes do control associated plasma density, however Applicant argues that Dible relates to a single-type apparatus not a batch-type apparatus like Tsuyoshi Takeda or the application.
In response it is noted that physical principals applicable to generation of plasma in both cases are same. Therefore teaching of Dible is totally applicable to Tsuyoshi Takeda.

Applicant argues further that “indeed, upon close inspection of Dible, the apparatus of Dible is a single-type apparatus, so even if a uniform plasma density is provided above the exposed surface of the wafer, deviations from uniformity of processing may still occur”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716